Citation Nr: 0810049	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from September 1999 until 
August 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran also requested a hearing before a member of the 
Board, which was scheduled for January 7, 2008.  The record 
indicates that the veteran failed to appear for her hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that her pre-existing 
bilateral pes planus and her bilateral knee disorder were 
either caused by or aggravated by service.  Her August 1999 
enlistment examination noted that she had asymptomatic, mild 
pes planus.  

The veteran reported having previously been outfitted with 
custom orthotics prior to service and that her heel pain had 
progressively worsened over the past few years to the Medical 
Board in March 2001.  Medical records of her pre-service 
treatment for her bilateral foot disorder have not been 
associated with the claims file.  Given the nature of her 
present claim, the medical records related to her pre-service 
pes planus would be relevant to her claim and should be 
obtained.

Additionally, the veteran's service medical records indicate 
that she repeatedly received treatment for bilateral pes 
planus and bilateral knee pain during service.  Given the 
nature of the current claim, medical examinations are 
necessary to determine the nature and etiology of her pes 
planus and claimed bilateral knee disorder.     

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the 
veteran and request information 
concerning her medical treatment prior 
to her service, specifically including 
the medical provider for her pre-
service custom orthotics.  The RO/AMC 
should also request information for all 
other treatment providers related to 
her claimed disorders not already of 
record.  After obtaining the necessary 
authorizations from the veteran, the 
RO/AMC should then obtain the veteran's 
applicable medical records and 
associate them with the claims file.   

2.  After the requested medical records 
have been associated with the claims 
file or an adequate period of time has 
passed after contacting the veteran, 
the RO should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any pes 
planus disorder found to be present.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that pes planus was aggravated by 
service, and if possible to what extent 
it was aggravated beyond the natural 
progression of the disorder.  

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the veteran's 
disorder.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  The RO should also arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
bilateral knee disorder found to be 
present. 

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that any bilateral knee disorder found 
to be present had its onset in or is 
related to service.  The VA examiner 
should also provide an opinion as to 
whether any knee disorder found was 
aggravated by service or developed due 
to the veteran's claimed aggravation of 
her pes planus.   

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the disorder.  
The rationale for all opinions 
expressed should be provided in a 
legible report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
